Citation Nr: 1121057	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  07-29 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to recognition as a "child" of the Veteran.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esquire


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to April 1952.  He died in February 1990; the appellant is his son.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  Jurisdiction was subsequently transferred to the RO and Insurance Center in Philadelphia, Pennsylvania.

The appellant provided testimony at a videoconference hearing before a Decision Review Officer (DRO) in August 2007.  A transcript of that hearing is of record.

In August 2008 the Board issued a decision that denied the benefit claimed.  The appellant thereupon appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In November 2010 the Court issued a Memorandum Decision that vacated the Board's decision and remanded the case to the Board for further action.


REMAND

The Court found that VA failed to fulfill its statutory duty set forth at 38 U.S.C.A. § 5103(a) and directed the Board to remand this matter to the RO for correction of inadequate, confusing and ultimately prejudicial notice regarding the information and evidence necessary to substantiate the claim on appeal.  The Court finds that the RO did not properly inform the appellant as to the impact of his marriage and divorce on being declared a child of the veteran.  The Court notes that the April 2006 letter from the RO informing the appellant of the information and evidence necessary to substantiate the claim provided incomplete, confusing and inadequate information as to how his marriage affected his eligibility for benefits as a "child of the veteran" and what evidence he needed to submit in order to demonstrate such eligibility.  It was noted that the appellant was not properly informed with respect to the issue of annulment as it is set forth in controlling regulation.  The Court deems the letter a confusing and incomplete statement of how the marriage of a child affects the child's entitlement to dependency and indemnity compensation and therefore finds it did not satisfy the notification requirements of 38 U.S.C.A. § 5103(a).  The Court also observed that advice given at the RO hearing by the DRO on the issue of annulment was inconsistent with controlling law.

The Court rejects the VA's assertion that this failure to comply with the notice requirements of 38 U.S.C.A. § 5103(a) was non-prejudicial error because the appellant is not entitled to benefit as a matter of law.  See Valiao v. Principi, 17 Vet. App. 229 (2003).  To the contrary, the Court finds that the appellant's status is not fixed or static, and that his status may change if he is able to procure an annulment.  Observing that the appellant is not barred from these benefits as a matter of law, the Court concludes that the error was prejudicial.  

Accordingly, this case is REMANDED to the RO for the following actions: 

1.  The RO should send the appellant and his attorney a letter providing the notice required under 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In particular, the RO should fully inform the appellant as to how his marriage affected his eligibility for benefits as a "child of the veteran" and what evidence he needs to submit in order to demonstrate such eligibility.  He should be provided accurate, consistent and thorough information about annulment as it relates to this issue.  

2.  The RO should also undertake any other development it determines to be warranted.

3.  Then, the should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the appellant's satisfaction, the RO should furnish to the appellant and his attorney a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


